DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from German Patent Application No. 10 2017 102 823.4 filed on February 13, 2017, and to PCT Application No. PCT/EP2018/053122 filed on February 8th, 2018.	
Information Disclosure Statement
The information disclosure statements filed 08/08/2019 and 06/03/2020 have been considered. 
Response to Amendment
Preliminary amendment filed on or after 08/08/2019 has been acknowledged.
	
Specification
The disclosure is objected to because of the following informalities:
Page 7 line 24 recites “which ring”, but should recite “which”.  
Appropriate correction is required.
Claim Objections
Claims 3, 4, 7, 9, 12, and 13 are objected to because of the following informalities: 
Claim 3 recites “different material to the cage”, but should recite “different material than the cage”.
Claims 4, 12, and 13 each recite “is welded to the sleeves”, but should recite “is welded to said at least one of the sleeves”. 
Claim 7 recites “ring the proximal portion of the rotor”, but should recite “the proximal portion of the rotor”.
Claim 9 recites “different material to the cage”, but should recite “different material than the cage”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveying element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
In Claim 1, line 3 the limitation a conveying element has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “conveying element” and functional language “which can be moved from a folded-up insertion position, in which the pump head can be inserted into the arterial vasculature, into a folded-out operating position” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 2 describes the conveying element as a rotor that has fold-out propellers or different shapes such as helical spirals. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the arterial vasculature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axial direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The examiner suggests amending line 3 to state “conveying element is moved” and in line 4 to state “the pump head is configured to be inserted into”.
Claims 2-19 inherit the same deficiencies.
Claim 1 recites the limitation "the relevant ring element direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In order to advance prosecution the examiner assumes that the word  “relative” should be removed so the claim is reciting “the ring element”
Claims 3-7, 10, 12, 15, 16, 18, and 19 inherit the same deficiencies. 
Claims 5, 14-16 each recite the limitation "the distal end" in line 3 for claim 5 and lines 2-3 for claims 14-16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 7, 17-19 inherit the same deficiencies.
Claims 6, and 17-19 recite the limitation "the proximal end of the rotor" in line 3 for claim 6 and lines 2-3 for claims 17-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shifflette (US Publication 2008/0132748 A1) in view of Callaway et al. (US Publication 2013/0261375 A1) herein after Callaway.
Regarding claim 1, Shifflette teaches a catheter pump comprising (fig. 1: cardiac assist device 10): a pump head (fig. 4a/4b pump assembly component 118) for insertion into the arterial vasculature, the pump head having a conveying element which can be moved from a folded-up insertion position, in which the pump head can be inserted into the arterial vasculature, into a folded-out operating position (fig. 4a expanded position and fig. 4b contracted position of the pump assembly component. Fig. 5 depicts the impeller blades in the expanded state and Para [0130] describes the deploying and retracting of the impeller system); and a cage surrounding the conveying element (fig. 5 casing 444), the cage having a distal sleeve (distal support 580) and a proximal sleeve (proximal support housing 550) and filaments which extend between the sleeves (plurality of ribs 442), wherein in the region of the distal sleeve and/or the proximal sleeve, a support part is provided which is coupled to at least one of said sleeves in the axial direction (proximal support ring 584 and distal support ring 586), but does not explicitly teach the support part having a peripheral groove in which a ring element is provided which is held in the axial direction, and said at least one of said sleeves having at least one recess, in which said at least one of said sleeves is welded to the ring element.  
However, in an analogous implantable medical pump, Callaway discloses the support part having a peripheral groove (fig. 5b grooves 519) in which a ring element is provided which is held in the axial direction (fig. 5A capture ring 516), and said at least one of said sleeves having at least one recess (fig. 5a pump cap 530 has recesses), in which said at least one of said sleeves is welded to the ring element (Para [0067] “The capture ring 516 can be welded to the pump cap 530 or the pump housing 510”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the catheter pump of Shifflette to further include the support part having a peripheral groove in which a ring element is provided which is held in the axial direction, and said at least one of said sleeves having at least one recess, in which said at least one of said sleeves is welded to the ring element as disclosed by Callaway as a way to provide a good gripping arrangement for the sleeve that mitigates unwanted movement of the ring element in relation to the sleeve.
Regarding claim 2 and 8, Shifflette in view of Callaway further disclose wherein the cage is made from Nitinol (Shifflette Para [0114] “A super-elastic material such as nitinol, etc., can be used to form ribs 442”), but the combination does not explicitly disclose that the sleeves and 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to have the cage, sleeves and the relevant ring element made of the same material (i.e. Nitinol), since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshin, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). It would have been obvious to use the material Nitinol for the cage, sleeves, and ring because Nitinol is a suitable material for the intended purpose of the catheter pump. Nitinol is highly biocompatible and provides shape memory capabilities that would allow the device to better contour to the shape of the vasculature as well as reducing likelihood of rejection by the body. 
Regarding claims 3 and 9, Shifflette further teaches wherein the support part is made of a different material to the cage (Para [0112] “In some embodiments, proximal support housing 550, impeller hub 560, and distal support 580 comprise injection molded polymer” and Para [0114] “A super-elastic material such as nitinol, etc., can be used to form ribs 442”). 
Regarding claims 4, 12, and 13, the catheter pump of Shifflette in view of Callaway further disclose wherein said at least one of said sleeves has a plurality of recesses (Callaway fig. 5a pump cap 530 has recesses), via which the ring element is welded to the sleeves
Regarding claims 5-7, Shifflette further teaches whereinASLAN LAW, P.C.Application No.: NEW / Not Yet AssignedDocket No.: 8000-0016PUS1 Page 6 of 11the distal sleeve is arranged on a distal support part, the distal support part having a pivot bearing receptacle for the distal end of a rotor (fig. 6A and Para [0127]); wherein the proximal sleeve is arranged on a proximal support part, the proximal support part having a sliding bearing receptacle for the proximal portion of the rotor (Para [0137] “one of either the proximal end or the distal end of casing 444 is movable in an axial direction. This facilitates the expansion and contraction of the casing. In embodiments in which casing 444 is to be collapsed simply by the act of inserting the proximal end of pump assembly 118 into an introduction/extraction catheter, then it is advantageous (but not necessary) for the distal end of casing 444 to be the movable end. In such embodiments, distal support ring 586 is coupled to distal support 580 so that it is able to readily slide along the support in either direction”); wherein the proximal support part has an outer bushing (fig. 6A bearing 652 of proximal support 550) and a ring arranged in the outer bushing (fig. 6A seal 654), in which ring the proximal portion of the rotor is movably mounted (fig. 6a: drive shaft 548 is movably mounted inside the bearing 652).  
Regarding claims 14 and 17, Shifflette further teaches wherein the distal sleeve is arranged on a distal support part, the distal support part having a pivot bearing receptacle for the distal end of a rotor (fig. 6A and Para [0127]); wherein the proximal sleeve is arranged on a proximal support part, the proximal support part having a sliding bearing receptacle for the proximal portion of the rotor (Para [0137] “one of either the proximal end or the distal end of casing 444 is movable in an axial direction. This facilitates the expansion and contraction of the casing. In embodiments in which casing 444 is to be collapsed simply by the act of inserting the proximal end of pump assembly 118 into an introduction/extraction catheter, then it is 
Regarding claims 15 and 18, Shifflette further teaches wherein the distal sleeve is arranged on a distal support part, the distal support part having a pivot bearing receptacle for the distal end of a rotor (fig. 6A and Para [0127]); wherein the proximal sleeve is arranged on a proximal support part, the proximal support part having a sliding bearing receptacle for the proximal portion of the rotor (Para [0137] “one of either the proximal end or the distal end of casing 444 is movable in an axial direction. This facilitates the expansion and contraction of the casing. In embodiments in which casing 444 is to be collapsed simply by the act of inserting the proximal end of pump assembly 118 into an introduction/extraction catheter, then it is advantageous (but not necessary) for the distal end of casing 444 to be the movable end. In such embodiments, distal support ring 586 is coupled to distal support 580 so that it is able to readily slide along the support in either direction”).  
Regarding claims 16, and 19, Shifflette further teaches wherein the distal sleeve is arranged on a distal support part, the distal support part having a pivot bearing receptacle for the distal end of a rotor (fig. 6A and Para [0127]); wherein the proximal sleeve is arranged on a proximal support part, the proximal support part having a sliding bearing receptacle for the proximal portion of the rotor (Para [0137] “one of either the proximal end or the distal end of casing 444 is movable in an axial direction. This facilitates the expansion and contraction of the casing. In embodiments in which casing 444 is to be collapsed simply by the act of inserting the proximal end of pump assembly 118 into an introduction/extraction catheter, then it is . 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shifflette in view of Callaway as applied to claim 3 (for claim 10) and claim 9 (for claim 11)  above, and further in view of Khanal et al. (US Publication 2014/0051908 A1) herein after Khanal.
Regarding claims 10 and 11, Shifflette in view of Callaway disclose the catheter pump of claims 3 and 9 respectively, but the combination does not explicitly disclose wherein the support part is made of a stainless steel alloy.
However, in an analogous hemodynamic assist device, Khanal discloses wherein the support part is made of a stainless steel alloy (Para [0084] “To lend linear stability to the device 500, in one embodiment, the inner shaft portion 511, distal outer shaft portion segment 512, outer shaft portion blade attachment segments 514, and proximal outer shaft portion segment 516 are composed of stainless steel”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the catheter pump of Shifflette in view of Callaway to further include that the support part is made of a stainless steel allow as disclosed in Khanal to give the device more linear stability, which would increase the catheter pump’s overall structural strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792